DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11, and 14-18 of U.S. Patent No. 10,757,535.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,757,535 patent teach similar limitations on a method of operating a user equipment (UE) device.
For example:
Regarding claim 1 the 10,757,535 patent teaches a method of operating a user equipment (UE) device, the method comprising: determining a coverage area corresponding to a first base station to which the UE device is connected based on a location of the first base station indicated in a geographic location list (GLL) and a coverage area of the first base station indicated in the GLL (see claim 1, col. 30, lines 5-7 & 18-22); determining an estimated exit time at which the UE device is expected to exit the determined coverage area of the first base station to which it is connected based on i) the current location of the UE device and ii) a determined speed and direction of the UE device (see claim 1, col. 30, lines 23-27); controlling, based on the estimated exit time, the UE device to perform the steps of: i) determining, if the UE device is currently located in the coverage area of a base station included in the GLL; ii) identifying a second base station in response to determining that the UE device is currently located in a coverage area of a base station included in the GLL; and iii) establishing a connection with the second base station (see claim 1, col. 30, lines 28-36).
Claims 2 and 14 are rejected for double patenting as well by claim 1 (see claim 1, col. 30, lines 7-10) of the 10,757,535 patent.
Claims 3 and 15 are rejected for double patenting as well by claim 1 (see claim 1, col. 30, lines 11-17) and claim 4 of the 10,757,535 patent.
Claim 4 is rejected for double patenting as well by claims 4 and 14 of the 10,757,535 patent.
Claims 5 and 16 are rejected for double patenting as well by claims 5, claim 6, claim 15, and claim 16 of the 10,757,535 patent.
Claim 6 is rejected for double patenting as well by claim 6 and claim 16 of the 10,757,535 patent.
Claims 7 and 18 are rejected for double patenting as well by claim 7 and claim 17 of the 10,757,535 patent.
Claim 8 is rejected for double patenting as well by claim 8 of the 10,757,535 patent.
Claim 9 is rejected for double patenting as well by claim 8 of the 10,757,535 patent.
Claims 10 and 17 are rejected for double patenting as well by claim 9 of the 10,757,535 patent.
Claim 11 is rejected for double patenting as well by claim 7 of the 10,757,535 patent.
Claims 12 and 19 are rejected for double patenting as well by claim 1 (see claim 1, col. 30, lines 28-30) of the 10,757,535 patent.
Claim 13 is rejected for double patenting as well by claim 11 of the 10,757,535 patent.
Claim 20 is rejected for double patenting as well by claim 18 of the 10,757,535 patent.





Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. Pub. No.: US 2012/0106516 A1 discloses method and apparatus for transmitting neighbor base station information performed by macro base station in wireless communication system including receiving information to be used in searching for a basetation (see paragraphs [0024] – [0025] & [0029]); and sending a request for basestation information (see paragraph [0034]).
Wohld Patent No.: US 8,649,791 B1 discloses automatic neighbor list generation for long-term evolution (LTE) including information to be used in searching for a base station including a coverage area search radius (see col. 7, lines 34-40 and col. 8, lines 4-11).
Hirsbrunner et al. Pub. No.: US 2018/0049140 A1 discloses a method and apparatus for controlling high power transmission including storing information to be used for wireless communication in a memory of a UE (see paragraph [0020]).
Van Leeuwen et al. Patent No.: US 6,597,906 B1 discloses a mobile client-based station communication based on relative geographical position information including determining mobile unit positioning information including an estimated time before the mobile unit will leave a coverage area (see abstract and claim 3).
Yung et al. Patent No.: US 10,542,514 B2 discloses positioning data based cell management including a firs cell and a second cell arranged in a coverage area of the first cell (see abstract and claim 1).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
October 18, 2022